Citation Nr: 0330967	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right leg 
condition.

2.	Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1964.  

This case came before the Board of Veteran's Appeals (Board) 
on appeal from a July 1999 decision by which the RO denied 
the claimant benefits.  This claim was previously before the 
Board in January 2000.  It was remanded for a travel board 
hearing.  The veteran elected to have a videoconference 
hearing, and such hearing was conducted before the 
undersigned on May 31, 2000.

This claim was again before the Board in September 2001 and 
was remanded.  The veteran's claim was returned to the Board 
for disposition in September 2003.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Neither the veteran's service medical records nor post-
service medical records contain medical evidence of a 
right leg and/or right ankle condition in service or 
shortly thereafter.

3.	The claims file includes a competent and persuasive VA 
medical opinion, based on examination of the veteran and 
thorough review of the record, that negates a relationship 
between the right leg and right ankle conditions and the 
veteran's military service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for right leg 
condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).
2.	The criteria for service connection for right ankle 
condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision at this time, as all notification and development 
action needed to render a fair decision on the issues 
remaining on appeal has been accomplished.

Through the July 1999 rating decision, the November 1999 
statement of the case (SOC), the September 2001 remand, and 
the May 2003 and July 2003 supplemental statements of the 
case (SSOC), the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit information and evidence.  

A March 2003 letter from the RO to the veteran and the 
September 2001 remand included reference to the VCAA and 
recitation of the pertinent laws and regulations promulgated 
pursuant thereto.  In the March 2003 letter, the RO notified 
the veteran of the information and evidence already 
considered in connection with his claim, and indicated what 
evidence he was responsible for providing and what evidence 
the RO would attempt to obtain.  Hence, the Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 
  
The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, which would affect 
the outcome of the decision in this case.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  In this case, although the March 2003 letter from 
the RO requested that the veteran submit additional evidence 
and/or information within 30 days of the date of the letter, 
the veteran was also given notice of the one year period to 
submit the evidence.  Significantly, in respose to the RO's 
letter, in April 2003, the veteran reiterated his claim and 
submitted a signed VA Form 21-4142 authorizing the RO to 
obtain treatment records from a private physician.  The RO 
subsequently requested, and received, all outstanding 
medical records from that physician.  In an August 2003 
letter, following the continued denial of the claim by the 
RO and the documentation of this denial in the May 2003 
SSOC, the veteran submitted a letter in which he requested 
that the RO reconsider its denial and stated, "[w]ith this 
gentleman I rest my case."  Under these circumstances, the 
Board finds that the RO's actions in this case are not 
inconsistent with 38 U.S.C.A. § 5103.

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran has testified at a 
videoconference hearing on appeal.  Moreover, the RO and 
Board have undertaken reasonable and appropriate efforts to 
assist him in obtaining the evidence necessary to 
substantiate his claim, including requesting that the 
veteran submit additional evidence, and arranging for the 
veteran to undergo a medical examination by a private 
orthopedist on behalf of the VA.  Neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been 
obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.


II.	Background

The veteran's service medical records indicate that in 
January 1963 the veteran received treatment for tendonitis 
in his right Achilles heel, in the form of injections of 
pain relieving medication.  The veteran also had abrasions 
on his skin over his Achilles tendon, and the examiner noted 
in the veteran's records that this condition was probably 
"secondary to constant irritation by [the veteran's] boots," 
and could be cured by taping over the abraded area and also 
having the veteran change boots if necessary.  In May 1963 
the veteran again suffered from Achilles tendonitis, and one 
week later the examiner stated in the veteran's records, 
"Looks good - back to duty."  Also, as noted in a July 1964 
consultation, there was a contusion to the veteran's upper 
right leg region, as a result of a "reel crank" flying off 
its reel and hitting the veteran longitudinally.  An x-ray 
of the veteran revealed "no evidence of bony or joint 
pathology" as a result of this incident.    

In an October 1964 examination in preparation for the 
veteran's separation from service, the examiner did not 
report discovering any apparent adverse health conditions.  
The veteran filled out on his own examination form, under 
the category of Statement of Examinee's Present Health in 
His Own Words, "excellent... I am in good health."  

VA medical records from 1994 through 1999 document routine 
physical examinations and periodic psychiatric 
consultations.

Private medical records from August 1999 through June 2001 
document that the veteran was experiencing pain in his right 
ankle.  In August 1999 he was diagnosed with posterior 
tibial tendonitis.  In August 2000 the veteran's tendonitis 
condition was still present, and he also was diagnosed with 
Hagelund's deformity causing chronic retrocalcaneal bursitis 
in his right foot.  The veteran subsequently refused surgery 
to correct the Hagelund's deformity, and in June 2001 he 
continued to experience pain in the retrocalcaneal bursa.  A 
second examination from June 2001 documented that the 
veteran's retrocalcaneal bursitis had improved somewhat, but 
that he was also suffering from a component of plantar 
fasciitis.       

In a videoconference hearing on May 31, 2001, the veteran 
stated that he had injured his right ankle and right leg in 
1963 while participating in a training exercise in 
parachuting, and that he was diagnosed shortly thereafter 
with a pulled Achilles tendon and was disqualified in the 
training.  The veteran also stated that he did not file a 
claim when he left the service because of the time and 
inconvenience this would have entailed, and moreover that he 
believed that his current condition is related to his injury 
in service in 1963.    

In accordance with the Board's September 2001 remand, the RO 
requested and obtained from the SSA medical records that the 
SSA had relied upon in support of awarding the veteran SSA 
disability benefits.  These medical records refer to the 
diagnosis and treatment of the veteran's cardiovascular 
disease throughout the 1990s, and of conditions secondary to 
his cardiovascular disease.  There is no discussion in these 
records of any symptoms or diagnoses related to the 
disabilities for which the veteran presently seeks to obtain 
service connection.     

Also in accordance with the September 2001 remand, the RO 
arranged in January 2003 for a private orthopedist to 
conduct a medical examination of the veteran to determine 
whether his right ankle and right leg conditions were either 
caused by his service, or were pre-existing conditions that 
were aggravated by his service.  The orthopedist concluded 
that the veteran's current symptoms were not "related to any 
injury suffered during the military service."  The 
orthopedist based his findings on a review of the contents 
of the veteran's claims file, including service medical 
records and other prior medical records, as well as on his 
physical examination and on the veteran's description of his 
symptoms.  

In April 2003 the veteran received treatment from his 
regular private physician for ongoing pain in his right 
ankle.  The physican noted in an examination report under 
the heading of "History of Present Illness," that the 
veteran complained of "right ankle pain [over] several years 
- injured in airborne service, has applied for disability 
from VA.  Injured right ankle in a parachute jump."


III.	Analysis

The veteran contends that his currently diagnosed right leg 
and ankle condition is related to complaints noted in 
service.  In general, service connection may be established 
for disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2003).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

A diagnosis or opinion by a health care professional need 
not be accepted as conclusive, and is not entitled to 
absolute deference; rather, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  For 
example, a post-service reference to injuries sustained in 
service, without a review of service medical records, would 
not constitute probative medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  Among other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Service medical records include complaints of pain 
experienced within the veteran's right Achilles tendon, but 
are silent for relating these complaints to any injury in 
the line of duty.  There was also no pertinent history or 
diagnosis noted at separation, and at separation the veteran 
did not have any apparent adverse medical conditions. In 
addition the post-service medical evidence, while indicating 
a diagnosis of posterior tibial tendonitis and of Hagelund's 
deformity causing retrocalcaneal bursitis, does not indicate 
that either of these conditions was in any manner incurred 
in or aggravated as a result of service.  Nor has the 
veteran presented or alluded to any competent medical 
evidence or opinion that would suggest a medical 
relationship between his alleged right ankle injury in 
January 1963 and the pain in his right ankle noted 
approximately thirty-five years after his separation from 
service.  

The post-service record also includes the opinion of a 
private orthopedist who conducted an examination for VA, to 
the effect that the currently demonstrated conditions are 
not likely related to service.  After carefully considering 
the evidence of record in light of the legal principles 
noted above, the Board finds that the opinion offered by 
this examiner is probative on the question of whether the 
veteran's currently diagnosed right leg and ankle conditions 
are the result of disease or injury incurred or aggravated 
in service.  Clearly, such opinion was based upon 
examination of the veteran, and a thorough review of the 
actual evidence in the claims file; in rendering the 
opinion, the physician cited to specific evidence in the 
record and offered a rationale in support of the opinion.  

Accordingly, the Board finds that the preponderance of the 
competent and probative medical evidence militates against 
the claim for service connection.  In adjudicating the 
claim, the Board has considered the veteran's own 
assertions, offered, in testimony, during the hearings on 
appeal and in written statements in support of the claim, to 
include the veteran's assertions that his in-service 
parachute training was the cause of his present condition.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as the 
etiology of the claimed disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  For these reasons, the veteran's own 
report of the etiology of his condition, reflected in the 
medical report from an April 2003 examination by a private 
physician, has no probative value.  Similarly, the fact that 
the veteran's reported history of the claimed disability was 
recorded in his medical records is not sufficient to support 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

As the preponderance of the competent and persuasive 
evidence weighs against the veteran's claim for service 
connection for his right leg and ankle conditions, the Board 
must conclude that the criteria for service connection for 
such disability has not been met.  As such, the benefit-of-
the-doubt rule is not for application, and the claim on 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-57.







ORDER

1.	Service connection for right leg condition is denied.

2.	Service connection for right ankle condition is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



